Title: To John Adams from Samuel Holden Parsons, 29 August 1776
From: Parsons, Samuel Holden
To: Adams, John


     
      Sir
      Long Island 29th. Augt. 1776
     
     In Answer to your last in which you desire some further Information respecting Shephard &c., I can inform that Lt. Colo­nel Shephard belongs to West Field in the State of the Massachusetts Bay, has passed through all the Various Stages of a Soldier from Private to his Present Station in Actual Service is now about 39 Years of Age, a bold intrepid, prudent Man and in the Command of a Regiment will I think be exceeded by few if any, perhaps others may be as capable of a higher Command; Major Brooks is a Young Gentleman of about 28, by Profession a Physician an Inhabitant of Mystic near Boston. Whether he has a College Education I do not know but his Education is liberal his Knowledge extensive, his Soul filled with noble generous Sentiments and in any Command in my Opinion will be equaled by few. Before this Reaches you, the Account of the Battle of Tuesday last will arrive; tis impossible to be particular in a Narrative of the Matter as many are yet missing who we hope may come in. In the night of the 26th. Nine Regiments of the English Troops, perhaps about 2500, with Field Artillery &c. passed the Western Road near the Narrows from the Flat Land for our Lines, we had a Guard of 400 or 500 Men posted in the Wood, who about 3 o’Clock Tuesday Morning gave Notice of the Enemy’s Approach, a Body of about 1500. We immediately marched down to oppose the Progress of the Enemy. We took Possession of a Hill about two Miles from Camp and detached Col. Atlee with a Regiment of Delaware to meet them further on the Road. In about 60 Rods he drew Up and received the Enemy’s Fire and gave them a well directed fire from his Regiment which did great Execution, and then retreated to the Hill; from thence I was ordered with Col. Atlee and part of his Regiment and Lt. Col. Clark with Col. Huntington’s Regiment to Cover the left Flank of our main Body. This we executed though our Number did at no Time exceed 300 Men, and we were Attack’d Three several Times by Two Regiments the 44th. and 23d. and repulsed them in every Attack with considerable Loss. The Number of dead we had collected together and the Heap the Enemy had made we supposed amounted to about 60, we had about 12 or 14 wounded Prisoners who we caused to be dressed and their wounds put in the best State our Situation would Admit. About 10 o’Clock we found a large Body of the Enemy had advanced on the other Road near our Lines but a Constant Fire was kept up on the Enemy till about 12 when we found them fast Advancing on our Rear to cutt off our Retreat, our Little Main Body advanced boldly up to the Enemy in Rear and broke through their Lines and secur’d the Retreat of most of the Party; but it far’d still harder with my little Party who had 3 Times repulsed the Enemy in Front and once in Rear; we had no notice of the Retreat of the main Body till twas too late for Us to join them the Enemy having cutt off our Retreat on three Sides and the main Body having broke through the Enemy’s Lines on the other Side and left them between Us: we had no alternative left but force through one Line into a thick Wood which we attempted and effected with Part of our Men, the other Part with Col. Clark being before sent into the Wood. When we had made our Way into the Wood I was accidentally parted from Col. Atlee and most of the Men whom I have never seen since. I came in with 7 Men Yesterday Morning much fatigued. Our Loss is impossible to be Assertaind. In my party a Lt. Col. Parren was killed and one Wounded. Our Loss in killed and Wounded is inconsiderable, but many are missing amongst whom are Genl. Sullivan and Ld. Sterling: Colonels Miles, Atlee, Johnson, Lt. Colonel Clark, Major Wells, and several other Officers of Distinction are yet missing. I think the Trial of that Day far from being any Discouragement but in General our Soldiers behaved with Firmness. I ought not omit to mention Col. Atlee and Lt. Col. Clark who were with me, with Peculiar Respect, as Intrepid, Cool and brave Officers. I hope soon to be able to give you some more satisfactory Accounts of this Day’s Work.
     The Bearer Mr. Halsy, is a Friend of mine who last year served as an Officer in the Army at St. John’s, by some Intriguing which he will be able to inform you off He is refused his Wages under the Idea of his deserting; The Accusation Appears groundless to me. Perhaps he can satisfy you of it: He is willing to submit to Court Martial but not of Genl. Schuyler’s Appointment for Special Reasons of which he will inform you: if you will be kind enough to aford him your Advice in his Affairs, I shall be greatly obliged as I know he is a Man of Spirit who may be Useful if this supposed Blemish is removed. I am Sr. wth. Esteem & Regard yr hl Servt.
     
      Sam H Parsons
     
    